UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6223



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BOB HARRY FOWLER, a/k/a Richard B. Fowler,
a/k/a Slim Fowler, a/k/a Richard Bob Fowler,
a/k/a Bob Harris Fowler, a/k/a Georgia Slim,
a/k/a Georgia Slim Fowler, a/k/a Georgia
Fowler,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-97-487, CA-00-1415-6)


Submitted:   April 12, 2001                 Decided:   April 19, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bob Harry Fowler, Appellant Pro Se. David Calhoun Stephens, Assis-
tant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bob Harry Fowler seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000)

and his Fed. r. Civ. P. 60(b) motion for reconsideration of that

order. We have reviewed the record and the district court’s orders

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Fowler, Nos. CR-97-487; CA-

00-1415-6 (D.S.C. Oct. 25 and Nov. 29, 2000).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2